Exhibit 10.51

TO: VOICE MOBILITY INC.

RE: Sale of Promissory Notes of Voice Mobility Inc.

Details of Subscription

The undersigned (the "Lender") hereby irrevocably agrees to lend to Voice
Mobility Inc. (the "Company"), subject to the terms and conditions set forth in
this loan subscription agreement (the "Agreement"), that principal amount as set
forth below, and receives for such loan a promissory note (the "Note") having
the terms and conditions provided for herein.

The particulars of this offering and other terms and conditions applicable
thereto are set out in Schedule A to this Agreement. Certain representations and
warranties to be made by the Lender so that the Company can ensure compliance
with applicable securities laws, are set out in Schedule B to this Agreement.
The terms of the appointment of an agent to act on behalf of the Lenders with
respect to the security interest granted to them shall be set out in Schedule C
to this Agreement. The Notes shall be in the form attached as Schedule D to this
Agreement. Each such schedule (and all attachments and appendices thereto) forms
a part of this Agreement and the Lender should review each carefully.

Principal Amount subscribed: Cdn.$ 25,000.00 (the "Loan Funds")

EXECUTION BY LENDER

 

/s/ signed


Signature of Individual Lender or
Authorized Signatory of Lender
(if Lender is not an individual)




Name of Lender






Name(s) of Beneficial Owner(s)




Signature of Witness


Print/Type Name of Witness

Promissory Note in the principal amount of:
Cdn.




Address of Lender





Name of Contact Person, if Lender not an individual

(       )
Telephone Number of Lender or Contact Person

(       )
Facsimile Number of Lender or Contact Person

 

Executed by the Lender this __________ day of _________________, 2002.

 

 

ACCEPTANCE

The foregoing is accepted by the Company as of the ____ day of _______________,
2002.

VOICE MOBILITY INC.

Per:

 

SCHEDULE A

TERMS OF OFFERING

This is Schedule A to the loan subscription agreement (the "Agreement") relating
to the purchase of promissory notes of Voice Mobility Inc. Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed thereto
in the Agreement.

In consideration of the covenants and agreements herein, and one payment of one
dollar made by each party to the other, the receipt and sufficiency of which is
acknowledged by each party, the parties agree as follows:

1. Offering

1.1 The Notes subscribed for hereunder form part of an offering (the "Offering")
of promissory notes in the aggregate principal amount of up to Cdn.$750,000. All
dollar amounts are Canadian dollars except where indicated otherwise. There is
no minimum subscription amount.

2. Definitions

2.1 In this Agreement and the schedules to this Agreement, the defined terms set
out on the first page of the Agreement shall apply and, unless the context
otherwise requires:

(a) "Agent" means William H. Laird, acting as agent for the benefit of the
Lenders under the Security Documents;

(b) "Business Day" means any day except Saturday, Sunday or a statutory holiday
in Vancouver, British Columbia;

(c) "Claim" means any claim of any nature whatsoever including any demand, cause
of action, suit or proceeding;

(d) "Closing Date" means on or about June 28, 2002 or such other date as the
Lender and the Company may agree;

(e) "Closing Time" means 10:00 a.m. (Vancouver time) on the Closing Date or such
other time on the Closing Date as the Lender and the Company may agree;

(f) "Exemptions" means applicable exemptions from the registration and
prospectus or equivalent requirements of the Securities Laws in the Qualifying
Provinces;

(g) "General Security Agreement" means the general security agreement entered
into between the Company and the Agent;

(h) "Guarantee Agreement" means the guarantee agreement entered into between the
Guarantor and the Agent;

(i) "Guarantor" means Voice Mobility International, Inc.;

(j) "Holders" means the Lenders and all other Persons from time to time holding
any of the Notes;

(k) "Lenders" means those persons who subscribe for the Notes under the
Offering;

(l) "Loss" means any loss whatsoever, whether direct or indirect, including
expenses, costs, damages, judgments, penalties, awards, assessments, fines and
all fees, disbursements and expenses of counsel, experts and consultants;

(m) "Person" means an individual, corporation, partnership, unincorporated
association, unincorporated syndicate, unincorporated organization, trust,
trustee, executor, administrator, or other legal representative;

(n) "Qualifying Provinces" means the province of British Columbia and certain
offshore jurisdictions outside of Canada and the United States "Qualifying
Province" means, as the context requires, any one of the Qualifying Provinces;

(o) "Required Holders" means, at any time, Holders which are then in compliance
with their obligations hereunder (as determined by the Agent) and holding Notes
representing more than 50% of the aggregate outstanding principal amount of all
outstanding Notes;

(p) "Securities Laws" means the securities laws, regulations and rules, and the
policies and written interpretations of, and multi-lateral or national
instruments adopted by, the Securities Regulators of all of the Qualifying
Provinces or, as the context may require, any one or more of the Qualifying
Provinces;

(q) "Securities Regulators" means the securities commissions or other securities
regulatory authorities of all of the Qualifying Provinces or the relevant
Qualifying Province as the context so requires;

(r) "Security Documents" means the Guarantee Agreement and the General Security
Agreements; and

(s) "Transaction Documents" means this Loan Agreement and the Security
Agreements.

3. Terms of the Loans

3.1 Notes. The Company will issue to the Lender, as evidence of the
indebtedness, a Note in the form attached as Schedule D for the amount
disbursed.

3.2 Acceptance by the Company of Offer to Purchase. The acceptance by the
Company of the Lender's irrevocable subscription to purchase the Notes as
contemplated by this Agreement shall constitute an agreement by the Company with
the Lender that the Lender shall have, in respect of such Notes, the benefits of
the representations, warranties and covenants of the Company contained in the
Agreement.

3.3 Security and Priority. As security for the obligations of the Company to the
Lender, the Company shall execute and deliver to the Agent a General Security
Agreement. The Company's repayment obligations under the Note shall rank prior
to all other indebtedness of the Company, other than the existing registered
charges and security interests listed in Schedule G.

3.4 Guarantee. In the event that the Company does not pay the amount owing under
the Note to the Lender when due, or on demand of the Lender where the Lender is
permitted to make such demand, the Agent will make demand of the Guarantor under
the Guarantee Agreement to pay to the Agent an amount necessary to allow the
Agent to make the required payment to the Lender.

4. Covenants of the Company

4.1 The Company hereby covenants and agrees to use its reasonable best efforts
to promptly comply with all filing and other requirements under the Securities
Laws.

5. Closing of Purchase

5.1 The Lender acknowledges and agrees that the closing of the Offering will be
completed at the Closing Time at such location as the Lender and the Company may
agree.

5.2 The Lender will deliver to the Company at the Closing Time this Agreement
and Schedule F duly executed, together with the Loan Funds.

6. Payment and Delivery

6.1 Loan Funds shall be delivered to the Company by certified cheque, bank draft
or solicitors trust cheque payable to Catalyst Corporate Finance Lawyers,
1400-1055 West Hastings Street, Vancouver, British Columbia, Canada, V6E 2E9.
Alternatively, the Lender may wire transfer the Loan Funds to Catalyst Corporate
Finance Lawyers, in trust, c/o Royal Bank of Canada, Main Branch, 1025 West
Georgia Street, Vancouver, British Columbia, Canada, V6E 3S5, Transit Number:
00010-003 (Account Number: 138-821-4 for Canadian funds), or to the Company
directly.

7. Resale Restrictions

7.1 The Lender acknowledges and agrees that the Note will be subject to such
trade restrictions as may be imposed by operation of applicable Securities Laws
and that the Company may be required to legend the certificates representing
such securities with those restrictions. This will prevent the Lender from
reselling these securities except in very limited circumstances. In this regard,
the Lender acknowledges that such trade restrictions provide that the Lender
must hold and not sell, transfer or in any manner dispose (collectively, the
"Disposition") of the securities before the earlier of the date that is 12
months and a day after the Company:

(a) becomes a reporting issuer in the Canadian province in which the Lender is
resident; or

(b) first becomes a reporting issuer in Alberta, British Columbia, Manitoba,
Nova Scotia, Ontario, Quebec or Saskatchewan and a SEDAR filer,

unless the Disposition is made in accordance with all applicable Securities
Laws. The Lender further acknowledges and agrees that it is the Lender's
obligation to comply with the trade restrictions in all of the applicable
jurisdictions and the Company offers no advice as to those trade restrictions
except as provided for herein. The Lender further acknowledges that it may never
be able to resell these securities.

8. Covenants, Agreements and Acknowlegements

8.1 The Lender acknowledges that he has been advised to consult his own legal
advisors with respect to applicable resale restrictions and that he is solely
responsible for complying with such restrictions (and the Company is not in any
manner responsible for ensuring compliance by the Lender with such
restrictions).

8.2 The Lender acknowledges that no securities commission has evaluated or
endorsed the merits of these securities and that the person selling these
securities has no duty to tell the Lender whether these securities are a
suitable investment. The Lender further acknowledges that it is investing in the
Company entirely at its own risk and it may lose all of the Subscription Funds.

8.3 The Lender acknowledges and agrees that the Company may, acting
unilaterally, increase or decrease the size of the Offering without the consent
of or notice to the Lender.

8.4 Concurrent with the execution of this Agreement, the Lender will fully
complete Schedule F to this Agreement and acknowledges that the Company is
relying on the Exemptions in order to complete the trade and distribution of the
Notes and the Lender is aware of the criteria of the Exemptions to be met by the
Lender including the representations in Schedule B.

9. Reliance

9.1 The Lender acknowledges that the Company and its officers, directors,
employees and agents are relying on the truth and accuracy of the
representations and warranties of the Lender set out in Schedule B in the
offering of Notes for sale to the Lender. All representations, warranties, and
covenants contained in the Agreement shall survive the acceptance of the
Agreement and the sale of Notes. Notwithstanding the foregoing, however, no
representation, warranty, acknowledgment, or agreement made herein by the Lender
shall in any manner be deemed to constitute a waiver of any rights granted to
him under provincial or federal securities laws.

10. Consent to Use of Information

10.1 The Lender hereby consents to the utilization by the Company, as necessary
in connection with dealings with any governmental and regulatory authorities, of
any information supplied to the Company by the Lender or by his representatives
in connection with the offer and sale of the Notes, and agrees to supply any
additional information reasonably requested by any such authority.

11. Modification

11.1 Neither the Agreement nor any provision hereof shall be modified, changed,
discharged, or terminated except by an instrument in writing signed by the
parties.

12. Costs

12.1 The Company acknowledges and agrees that all reasonable legal and out of
pocket expenses incurred by the Lender relating to the sale of the Notes to the
Lender shall be borne by the Company.

13. Notice to Lender

13.1 Correspondence and notices to the Lender should be sent to the address set
out in the first page of the Agreement until such time as the Lender shall
notify the Company, in writing, of a different address to which such
correspondence and notices are to be sent.

14. Miscellaneous

14.1 Whole Agreement. The agreement resulting from the acceptance of the
Agreement by the Company contains the whole agreement between the Company and
the Lender in respect of the subject matter hereof and there are no warranties,
representations, terms, conditions or collateral agreements, express, implied or
statutory, other than as expressly set forth herein and in any amendments
hereto.

14.2 Severability. If any provision of this Agreement is determined to be
invalid or unenforceable by a court of competent jurisdiction from which no
further appeal lies or is taken, that provision shall be deemed to be severed
herefrom, and the remaining provisions of this Agreement shall not be affected
thereby and shall remain valid and enforceable.

14.3 Notices. Any notice or other writing required or permitted to be given
hereunder or for the purposes hereof to the Company or the Lender shall be
sufficiently given if delivered personally, or if sent by prepaid courier or if
transmitted by facsimile to such party to the addresses or fax numbers indicated
at the beginning of this Agreement, or at such other address or addresses as the
party to whom such notice or other writing is to be given shall have last
notified the party giving the same in the manner provided in this section. Any
notice or other writing delivered personally or by prepaid courier to the party
to whom it is addressed as hereinbefore provided shall be deemed to have been
given and received on the day it is so delivered at such address, provided that
if such day is not a business day, then such notice or other writing shall be
deemed to have been given and received on the next business day following such
day. Any notice or other writing transmitted by facsimile or other form of
recorded communication shall be deemed to be given and received on the first
business day after its transmission.

14.4 Interpretation. In this Agreement, sections, subsections, clauses,
subclauses, paragraphs and subparagraphs may be referred to by use of the term
"section" followed by a numerical and alphabetical reference without further
description. For example a reference to "section 2. l(a)(ii)" shall be construed
as a reference to clause (ii) of subsection (a) of section 2.1. Words (including
defined terms) using or importing the singular number include the plural and
vice versa and words importing one gender only shall include all genders and
words importing persons in this Agreement shall include individuals,
partnerships, corporations and any other entities, legal or otherwise.

14.5 Schedules. The schedules attached to this Agreement shall form part of this
Agreement and any reference to a "Schedule" herein shall be to a Schedule
attached hereto.

14.6 Counterparts. The Agreement may be executed in any number of counterparts,
each of which when delivered, either in original or facsimile form, shall be
deemed to be an original and all of which together shall constitute one and the
same document.

14.7 Time of the Essence. Time shall be of the essence of this Agreement and of
every part hereof and no extension or variation of this Agreement shall operate
as a waiver of this provision.

14.8 Enurement. The terms and provisions of the Agreement shall be binding upon
and enure to the benefit of the Lender, the Company and their respective heirs,
executors, administrators, successors and assigns.

14.9 Criminal Code Compliance. In this section the terms "interest", "criminal
rate" and "credit advanced" have the meanings ascribed to them in s. 347 of the
Criminal Code (Canada) as amended from time to time. The Company and the Lender
agrees that, notwithstanding any agreement to the contrary, no interest on the
credit advanced by the Lender under this Agreement will be payable in excess of
that permitted under the laws of Canada. If the effective rate of interest,
calculated in accordance with generally accepted actuarial practices and
principles, would exceed the criminal rate on the credit advanced, then:

(a) the elements of return which fall within the term "interest" shall be
reduced to the extent necessary to eliminate such excess;

(b) any remaining excess that has been paid will be credited towards prepayment
of Loan Funds; and

(c) any overpayment that may -remain after such crediting will be returned
forthwith to the Company upon demand;

and, in the event of dispute, a Fellow of the Canadian Institute of Actuaries
appointed by the Lender shall perform the relevant calculations and determine
the reductions, modifications and credits necessary to effect the foregoing and
the same will be conclusive and binding on the parties. The Transaction
Documents shall automatically be modified to reflect such modifications without
the necessity of any further act or deed of the Lender and the Company to give
effect to them.

14.10 Further Acts. Each of the parties to this Agreement shall at the request
of any other party, and at the expense of the Company, execute and deliver any
further documents and do all acts and things as that party may reasonably
require in order to carry out the true intent and meaning of this Agreement.

14.11 Governing Law. This Agreement will be governed by and interpreted in
accordance with the laws of the Province of British Columbia and the laws of
Canada applicable therein, and the parties hereby attorn to the jurisdiction of
the courts of British Columbia.

 

SCHEDULE B

LENDER'S REPRESENTATIONS, WARRANTIES AND COVENANTS

The Lender represents and warrants to the Company, and acknowledges that the
Company is relying on these representations and warranties to, among other
things, ensure that it is complying with all of the applicable Securities Laws,
that:

1. Authorization and Effectiveness

1.1 The Lender is purchasing the securities as principal for its own account and
not for the benefit of any other person;

(a) the Lender is the spouse, parent, grandparent, brother, sister or child of a
director, "senior officer" (as that term is defined in the Securities Act
(British Columbia) and set out in Schedule "E" to this Agreement) or control
person of the Company, OR

(i) a close personal friend of a director, senior officer or control person of
the Company, OR

(ii) a close business associate of a director, senior officer or control person
of the Company, OR

(iii) a current holder of "designated securities" of the Company (as that term
is defined in Multilateral Instrument 45-103 Capital Raising Exemptions ("MI
45-103") and set out in Schedule "E" to this Agreement), OR

(iv) an "accredited investor" (as that term is defined in MI 45-103 and set out
in Schedule "E" to this Agreement), OR

(v) a person or company that is wholly-owned by any combination of persons or
companies described in subparagraphs (i) to (vi) above, OR

(vi) a person or company that is not the public;

(b) if the Lender is resident of an "International Jurisdiction" (which means a
country other than Canada or the United States) then:

(i) the Lender is knowledgeable of, or has been independently advised as to, the
applicable Securities Laws of the International Jurisdiction which would apply
to this subscription, if there are any,

(ii) the Lender is purchasing the securities pursuant to applicable Exemptions
(the "Exemptions") from the registration and prospectus and equivalent
requirements of all rules, policies, notices, orders and legislation of any kind
whatsoever under the Securities Laws of that International Jurisdiction or, if
such is not applicable, the Lender is permitted to purchase the securities under
the applicable Securities Laws of the International Jurisdiction without the
need to rely on Exemptions, and

(iii) the applicable Securities Laws do not require the Company to make any
filings or seek any approvals of any kind whatsoever from any regulatory
authority of any kind whatsoever in the International Jurisdiction, and

the Lender will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii) and (iii) above
to the satisfaction of the Company, acting reasonably;

(c) the Lender is not a "U.S. Person" (as defined under Regulation S made under
the United States Securities Act of 1933, which definition includes an
individual resident in the United States and an estate or trust of which any
executor or administrator or trustee, respectively, is a U. S. Person) and the
Lender understands and acknowledges that the securities have not and will not be
registered under the United States Securities Act of 1933, and, subject to
certain exceptions, the securities may not be offered or sold within the United
States;

(d) the Lender acknowledges that because this subscription is being made
pursuant to the Exemptions:

(i) the Lender is restricted from using certain of the civil remedies available
under the applicable Securities Laws,

(ii) the Lender may not receive information that might otherwise be required to
be provided to the Lender under the applicable Securities Laws if the Exemptions
were not being used, and

(iii) the Company is relieved from certain obligations that would otherwise
apply under the applicable Securities Laws if the Exemptions were not being
used; and

(e) if the Lender is a company, the Lender is a valid and subsisting company,
has the necessary corporate capacity and authority to execute and deliver this
Agreement and to observe and perform its covenants and obligations hereunder and
has taken all necessary corporate action in respect thereof, or, if the Lender
is a partnership, syndicate, trust or other form of unincorporated organization,
the Lender has the necessary legal capacity and authority to execute and deliver
this Agreement and to observe and perform its covenants and obligations
hereunder and has obtained all necessary approvals in respect thereof, and, in
either case, upon the Company executing and delivering this Agreement, this
Agreement will constitute a legal, valid and binding contract of the Lender
enforceable against the Lender in accordance with its terms and neither the
agreement resulting from such acceptance nor the completion of the transactions
contemplated hereby conflicts with, or will conflict with, or results, or will
result, in a breach or violation of any law applicable to the Lender, any
constating documents of the Lender or any agreement to which the Lender is a
party or by which the Lender is bound.

1.2 Whether the Lender is a natural person or a corporation, partnership or
other entity, upon acceptance by the Company, the Agreement will have been duly
executed and delivered and will constitute a legal, valid and binding contract
of the Lender, and any beneficial lender for whom it is purchasing, enforceable
against the Lender and any such beneficial lender in accordance with its terms.

2. Residence

2.1 The Lender is a resident of the jurisdiction referred to under "Address of
Lender" on the first page of this Agreement, which address is the residence or
place of business of the Lender not created or used solely for the purpose of
acquiring the Notes.

3. Investment Intent

3.1 The Lender is acquiring the Notes to be held for investment only and not
with a view to immediate resale or distribution and will not resell or otherwise
transfer or dispose of the Notes except in accordance with the provisions of the
Securities Laws.

4. Not an Investment Club

4.1 Neither the Lender nor any party on whose behalf it is acting is an
investment club.

5. Not Created to Purchase Without a Prospectus

5.1 Neither the Lender nor any party on whose behalf it is acting has been
created or is being used primarily to permit the purchase of the Notes without a
prospectus in reliance on an exemption from the prospectus requirements of
applicable Securities Laws.

6. No Solicitations or Advertising

6.1 The Lender is not purchasing the Notes as a result of any general
solicitation or general advertising, including any advertisement, of the
securities in printed public media, radio, television, or telecommunications,
including electronic display.

7. No Prospectus or Offering Memorandum

7.1 No prospectus or offering memorandum within the meaning of the Securities
Laws has been delivered to the Lender (and, if applicable, others for whom it is
contracting hereunder) in connection with the Offering.

8. Investment Suitability; Access to Information

8.1 The Lender has such knowledge and experience in financial and business
affairs as to be capable of evaluating the merits and risks of the investment
hereunder in the Notes and is able to bear the economic risk of loss of such
investment. The Lender acknowledges that the Lender has had access to such
financial and other information and has had the opportunity to ask questions of
and receive answers from the Company, as the Lender deems necessary in
connection with the Lender's decision to purchase the Notes.

9. Risk

9.1 The Lender acknowledges that: (i) it has been called to his attention in
connection with his investment in the Company that such investment is
speculative in nature and involves a high degree of risk, (ii) he is aware that
the Company has a limited operating history and a history of losses, and (iii)
he is aware that there is substantial doubt of the Company's ability to continue
as a going concern if it cannot raise additional funds.

10. Acceptance in Whole or in Part

10.1 The Lender understands that this subscription may be accepted or rejected
in whole or in part by the Company in its sole and absolute discretion.

11. Irrevocable Subscription

11.1 The Lender understands that this subscription is irrevocable, except that
he shall have no obligations hereunder in the event that this subscription is
for any reason rejected or the Offering is for any reason cancelled.

12. No Minimum Offering

12.1 The Lender understands that there is no guarantee that the Company will be
able to sell any Notes, and that there is no minimum number of Notes that the
Company must sell in order to complete the Offering.

13. No Regulatory Review

13.1 The Lender understands that neither the Securities Regulators nor any
federal or state agency has passed upon or made any recommendation or
endorsement of an investment in the Notes or the underlying Notes.

14. Notice of Change to Representations and Warranties

14.1 The Lender acknowledges that he/she or it will notify the Company
immediately, and in any event prior to the date this Agreement is accepted by
the Company, if any event occurs which would materially affect any of the above
representations or warranties.

  

SCHEDULE C

LENDER'S AGENT AGREEMENT

THIS AGREEMENT is made effective as of this 25 day of June, 2002.

between:

Bernice Kosiur



(hereinafter called "Lender")

AND:

WILLIAM H. LAIRD, of Letterlicky, Middle Bantry, County Cork, Ireland

(hereinafter called the "Agent")

WHEREAS the Lender wishes to appoint the Agent as agent for the benefit of the
Lender under the Security Documents (as such term is defined herein);

AND WHEREAS capitalized terms used herein and not otherwise defined shall have
the meanings ascribed thereto in the Subscription Agreement (as such term is
defined herein);

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and the terms and conditions herein contained, the receipt and sufficiency of
which are hereby acknowledged by each of the parties hereto, the parties hereto
agree with each other as follows:

1. Defined Terms.

1.1 "Agency Agreement" means this lender's agent agreement entered into between
the Lender and the Agent;

1.2 "Agent" means William H. Laird, acting as agent for the benefit of the
Lenders under the Security Documents;

1.3 "Claim" means any claim of any nature whatsoever including any demand, cause
of action, suit or proceeding;

1.4 "Company" means Voice Mobility Inc., a continued under the laws of the
Canada Business Corporations Act.

1.5 "General Security Agreements" means the general security agreements entered
into between the Company and the Agent;

1.6 "Guarantee Agreement" means the guarantee agreement entered into between the
Guarantor and the Agent;

1.7 "Guarantor" means Voice Mobility International, Inc.;

1.8 "Holders" means the Lender and all other Persons from time to time holding
any of the Notes;

1.9 "Lenders" means those persons who subscribe for the Notes under the
Offering;

1.10 "Loss" means any loss whatsoever, whether direct or indirect, including
expenses, costs, damages, judgments, penalties, awards, assessments, fines and
all fees, disbursements and expenses of counsel, experts and consultants;

1.11 "Notes" means the 8% series A promissory notes of the Company;

1.12 "Person" means an individual, corporation, partnership, unincorporated
association, unincorporated syndicate, unincorporated organization, trust,
trustee, executor, administrator, or other legal representative;

1.13 "Required Holders" means, at any time, Holders which are then in compliance
with their obligations hereunder (as determined by the Agent) and holding Notes
representing more than 50% of the aggregate outstanding principal amount of all
outstanding Notes;

1.14 "Security Documents" means the Guarantee Agreement and the General Security
Agreements; and

1.15 "Subscription Agreement" means the loan subscription agreements entered
into between each of the Lenders and the Company.

2. Appointment of Agent

2.1 The Lender hereby designates and appoints the Agent to act as specified
herein and in the Security Documents, and hereby authorizes the Agent as the
agent for the Lender, to take such action on its behalf under the provisions of
this Agency Agreement and the Security Documents and to exercise such powers and
perform such duties as are expressly delegated by the terms of this Agency
Agreement and the Security Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere herein and in the Security Documents, the Agent shall not have any
duties or responsibilities, except those expressly set forth herein and therein,
or any fiduciary relationship with the Lender or any other Person, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agency Agreement or any Security Documents,
or shall otherwise exist against the Agent. The provisions of this section are
solely for the benefit of the Agent and the Lender, and neither the Company nor
the Guarantor shall have any rights as a third party beneficiary of the
provisions hereof. In performing its functions and duties under this Agency
Agreement and the Security Documents, the Agent shall act solely as agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with or for the Company or the
Guarantor or any of their respective affiliates.

3. Delegation of Duties

3.1 The Agent may execute any of its duties hereunder or under the other
Security Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Agent shall not be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.

4. Exculpatory Provisions

4.1 Neither the Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be: (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection
herewith or in connection with any Security Documents (except for its or such
Person's own gross negligence or willful misconduct); or (ii) responsible in any
manner to any of the Holders for any recitals, statements, representations or
warranties made by the Company or the Guarantor contained herein or in any
Security Documents or in any certificate, report, document, financial statement
or other written or oral statement referred to or provided for in, or received
by an Agent under or in connection herewith or in connection with the Security
Documents, or enforceability or sufficiency of this Agency Agreement or any
Security Documents, or for any failure of the Company or the Guarantor to
perform its obligations hereunder or thereunder. The Agent shall not be
responsible to any Secured Party for the effectiveness, genuineness, validity,
enforceability, collectability or sufficiency of this Agency Agreement, or any
Security Documents or for any representations, warranties, recitals or
statements made herein or therein or made by the Company or the Guarantor in any
written or oral statement or in any financial or other statements, instruments,
reports, certificates or any other documents in connection herewith or therewith
furnished or made by the Agent to the Holders or by or on behalf of the Company
or the Guarantor to the Agent or any other Secured Party or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Notes or of the existence or possible
existence of any Event of Default (as such term is defined in the certificates
representing the Notes) or to inspect the property, books or records of the
Company or the Guarantor or any of its affiliates. The Agent is not a trustee
for any Holders and owes no fiduciary duty to any Holders.

5. Reliance on Communications

5.1 The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, facsimile, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Company or the Guarantor,
independent accountants and other experts selected by the Agent with reasonable
care). The Agent may deem and treat each Lender as the owner of its interests
under the Notes for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Agent. The Agent
shall be fully justified in failing or refusing to take any action under this
Agency Agreement or under any Security Documents unless it shall first receive
such advice or concurrence as it deems appropriate from the Required Holders, or
it shall first be indemnified to its satisfaction by the Holders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or under any
Security Documents in accordance with a request of the Required Holders and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Holders (including their successors and assigns).

6. Notice of Default

6.1 The Agent shall not be deemed to have knowledge or notice of the occurrence
of any Event of Default unless the Agent has received notice from a Holder or
the Company or the Guarantor referring to the Security Document, describing such
Event of Default and stating that such notice is a "notice of default". In the
event that the Agent receives such a notice, the Agent shall give prompt notice
thereof to all of the Holders. The Agent shall take such action with respect to
such Event of Default as shall be reasonably directed by the Required Holders.

7. Non-Reliance on Agent and Other Holders

7.1 The Lender expressly acknowledges that neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Agent or any
affiliate thereof hereinafter taken, including any review of the affairs of the
Company or the Guarantor or any of their respective affiliates, shall be deemed
to constitute any representation or warranty by the Agent to any Holder. The
Lender represents to the Agent that it has, independently and without reliance
upon the Agent or any other Holder, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the Company, the Guarantor or their respective
affiliates and made its own decision to make its advances hereunder and enter
into this Agency Agreement. The Lender also represents that it will,
independently and without reliance upon the Agent or any other Holder, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agency Agreement, and to make such investigation as
it deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Company, the Guarantor and their respective affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Holders
(or any of them) by the Agent hereunder or under any Security Document, the
Agent shall not have any duty or responsibility to provide any Holder with any
credit or other information concerning the business, operations, property,
financial or other conditions, prospects or creditworthiness of the Company or
the Guarantor or any of their respective affiliates which may come into the
possession of the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

8. Indemnification.

8.1 The Lender agrees to indemnify the Agent in its capacity as such (to the
extent not reimbursed by the Company or the Guarantor and without limiting the
obligation of the Company or the Guarantor to do so), rateably according to the
aggregate outstanding balance owing under the Notes, from and against any and
all Claims and Losses which may at any time (including without limitation at any
time following the final payment of all of the obligations under the Notes and
under the other Security Documents) be imposed on, incurred by or asserted
against the Agent in its capacity as such in any way relating to or arising out
of this Agency Agreement or the Security Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Agent under or in connection with
any of the foregoing; provided that no Holder shall be liable for the payment of
any portion of such Claims or Losses resulting from the gross negligence or
willful misconduct of the Agent. If any indemnity furnished to the Agent for any
purpose shall, in the opinion of the Agent, be insufficient or become impaired,
the Agent may call for additional indemnity from the Holders and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.

8.2 The agreements in this Section shall survive the repayment of the Notes and
all other obligations under the Security Documents.

9. Agent in its Individual Capacity

9.1 The Agent and its affiliates may generally engage in any kind of business
with the Company or the Guarantor or their respective affiliates as though the
Agent were not an agent hereunder. With respect to any Notes held by and all
obligations of the Company and the Guarantor hereunder and under the Security
Documents, the Agent shall have the same rights and powers as any Holder and may
exercise the same as though it were not an Agent, and the terms "Holder" and
"Holders" shall include the Agent in its individual capacity.

10. Successor Agents

10.1 The Agent may, at any time, resign upon 45 days' written notice to the
Holders and the Company, and be removed with or without cause by the Required
Holders upon 30 days' written notice to the Agent and the Company. Upon any such
resignation or removal, the Required Holders shall have the right to appoint a
successor Agent acceptable to the Company (and to the extent possible, from
among the Holders). If no successor Agent shall have been so appointed (and
accepted such appointment) within 30 days after the notice of resignation or
notice of removal, as appropriate, then the Agent shall select a successor
Agent. Upon the acceptance of any appointment as Agent hereunder by a successor,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations as Agent under this
Agency Agreement and the Security Documents and the provisions of this Section
shall enure to its benefit as to any actions taken or omitted to be taken by it
while it was the Agent under this Agency Agreement. If no successor Agent has
accepted appointment as a successor Agent by the date which is 30 days following
a retiring Agent's notice of resignation, the retiring Agent's resignation shall
nevertheless thereupon become effective and the Holders shall perform all of the
duties of such retiring Agent hereunder until such time, if any, as the Required
Holders appoint a successor agent as provided for above.

11. Amendments

11.1 Neither this Agency Agreement nor any Security Document nor any of the
terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment, change, waiver, discharge or termination is in
writing entered into by, or approved in writing by, the Required Holders and the
Company or the Guarantor that is a party thereto, provided that no such
amendment, change, waiver, discharge or termination shall, without the consent
of each Holder: (i) extend the final maturity of any Note or any portion
thereof; (ii) reduce the rate or extend the time of payment of interest under
any Notes; (iii) reduce the principal amount on any Notes; (iv) amend, modify or
waive any provision of this Section 11; (v) reduce any percentage specified in,
or otherwise modify, the definition of "Required Holders";(vi) consent to the
assignment or transfer by the Company of any of its rights and obligations under
(or in respect of) any Security Document to which it is a party; or (vii)
release the Company or the Guarantor from their obligations under the Security
Documents; or (viii) to the extent the obligations have become secured by the
property of the Company and the Guarantor, release all or substantially all of
such property.

11.2 Subject to Subsection (1), no amendment or waiver of any provisions of any
Security Document, nor consent to any departure by the Company or the Guarantor
or any other Person from such provisions, is effective unless in writing and
approved by the Required Holders.

IN WITNESS WHEREOF this Agency Agreement has been duly executed by the parties
on the date first written above.

SIGNED, SEALED AND DELIVERED BY
_________________ in the presence of
[INSERT NAME OF LENDER]


Name of Witness


Address of Witness



)
)
)
)
)
)
)
)
)
)
)
)







SIGNATURE OF LENDER

SIGNED, SEALED AND DELIVERED BY
WILLIAM H. LAIRD, as Agent for the Lender in the presence of



Name of Witness


Address of Witness



)
)
)
)
)
)
)
)
)
)
)
)







WILLIAM H. LAIRD, as Agent for the Lender

 

 

SCHEDULE D

VOICE MOBILITY INC.

SERIES A PROMISSORY NOTE

Principal Amount: Cdn.$25,000.00

Effective Date: June 28, 2002

1. Promise to Pay

1.1 FOR VALUE RECEIVED, Voice Mobility Inc. (the "Company"), a company continued
under the Canada Business Corporations Act, acknowledges itself indebted and
promises to pay, on demand, to the order of Bernice Kosiur (the "Holder") the
sum of $25,000.00 in lawful money of Canada. The amount owing under the terms of
this Series A promissory note (the "Note") shall become due and payable on the
date which is one year following the effective date set out above (the
"Effective Date") of this Note (the "Maturity Date"); provided, however, that if
the Maturity Date is not a day on which banks are open for business in
Vancouver, British Columbia (a "Business Day"), the Maturity Date shall be the
next succeeding Business Day. The unpaid principal amount outstanding under the
Note shall accrue and bear interest at a rate of 8% per annum, such interest
being payable quarterly in arrears.

2. Redemption by the Company

2.1 This Note may be redeemed in whole or in part at any time by the Company,
subject to the payment of a repayment premium (the "Repayment Premium") and all
accrued but unpaid interest. The Repayment Premium shall be equal to 15% of the
outstanding principal for each year or part thereof that the principal is
outstanding. Any redemption by the Company shall be made rateably to all holders
of Notes. Promptly upon making any such determination, the Company shall give
notice thereof to the Holder. All payments hereunder shall be credited, first,
to accrued and unpaid interest, second, to the Repayment Premium and, third, to
outstanding principal and shall be without set-off or counterclaim and without
deduction or withholding for any taxes. All payments hereunder shall be made to
the Holder at the address as may be designated by the Holder from time to time.

3. Right to Participate in Future Offering of Notes of the Company

3.1 If, prior to the Maturity Date, the Company offers its securities for sale
to the public, on a private placement basis or otherwise, the Holder shall have
the option and right to participate in such an offering to the extent of the
amount of the Note then outstanding (including all accrued but unpaid interest
and the Repayment Premium).

4. Earlier Obligation to Repay Note

4.1 If, prior to the Maturity Date, the Company's revenues from any sources
since the Effective Date plus the net proceeds of any debt or equity financing
of any description exceed Cdn.$2,500,000 then the Company will apply the amount
of any and all excess to redeem this Note, in accordance with the second
paragraph hereof, as and when such excess is received by the Company. The
balance, if any, of this Note outstanding on the Maturity Date will be repaid in
accordance with the terms hereof.

4.2 If, prior to the Maturity Date, the Company completes a consolidation,
merger, amalgamation, arrangement or other reorganization or acquisition
involving the Company and another corporation or other entity, as a result of
which the successor corporation after completion of the transaction has working
capital of more than Cdn.$2,500,000, the Holder shall have the right to demand
repayment of the Note (including all accrued but unpaid interest and the
Repayment Premium).

4.3 If, prior to the Maturity Date, the Company: (a) offers its securities for
sale to the public, on a private placement basis or otherwise, (b) completes a
debt or equity financing for net proceeds of more than Cdn.$2,500,000, or (c)
completes a consolidation, merger, amalgamation, arrangement or other
reorganization or acquisition involving the Company and another corporation or
other entity, as a result of which the successor corporation after completion of
the transaction has working capital of more than Cdn.$2,500,000 (each of (a),
(b) and (c) being referred to as a "Demand Event"), the Company shall give
written notice to the Holder of the Demand Event within five Business Days of
such Demand Event being completed. The Holder shall then have five Business Days
from the date of receipt of the Company's notice in which to give written notice
to the Company of his intention to either participate in the case of: (a) or
demand repayment of the Note in the case of (b) or (c). Should the Company not
receive any such notice from the Holder within the stipulated time, it will be
deemed to not want to participate in the case of (a) or demand repayment of the
Note in the case of (b) or (c).

5. Default

5.1 Any one or more of the following shall constitute an "Event of Default" as
the term is used herein:

(a) if the Company makes default in the observance or performance of any written
covenant or undertaking given by the Company to the Holder and such default is
not rectified within 15 Business Days of notice being delivered by the Holder to
the Company;

(b) if the Company makes default in payment of any indebtedness or liability of
the Company to the Holder hereunder, when due;

(c) any representation or warranty in any written statement or certificate
furnished by the Company to the Holder at the time of the making of this Note or
at any time in respect of this Note is untrue or misleading in any material
respect and such default continues for a period of 15 Business Days after
written notice thereof by the Holder to the Company;

(d) if an order is made or a resolution passed for the winding-up of the
Company;

(e) if the Company becomes insolvent, commits any act of bankruptcy or makes an
authorized assignment or bulk sale of its assets;

(f) if any proceedings with respect to the Company are commenced: (i) under the
Companies Creditors Arrangement Act (Canada) or any other bankruptcy, insolvency
or analogous laws, (ii) issuing sequestration or process of execution against,
or against any substantial part of, the property of the Company, or (iii)
appointing a receiver of the Company or any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and such proceedings are
consented to by the Company or not dismissed within 60 days after commencement;

(g) if any one or more of a trustee, receiver and manager, custodian, liquidator
or other person with similar powers is appointed for the Company or for any part
of its property and is not discharged within 30 days of such appointment; or

(h) if an encumbrancer takes lawful possession of any portion of the property of
the Company which is material to the Company taken as a whole, or if any process
of execution is levied or enforced upon or against a material portion of the
property of the Company and remains unsatisfied for such period as would permit
any such property to be sold thereunder, unless the Company actively and
diligently contests in good faith such process, but in that event the Company
shall, if the Holder so requires, give security which, in the discretion of the
Holder, is sufficient to pay in full the amount thereby claimed in case the
claim is held to be valid.

5.2 When any Event of Default has occurred, the Company shall give written
notice to the Holder within five Business Days of such Event of Default. When
any Event of Default has occurred and is continuing, the Holder may, by notice
in writing delivered to the Company, declare the entire principal amount of this
Note, together with all accrued and unpaid interest hereunder and the Repayment
Premium, if any, to be, and this Note shall thereupon become, immediately due
and payable without any presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Company.

5.3 Upon the occurrence of an Event of Default, and at any time thereafter
unless and until such Event of Default has been waived by the Required Lenders
("Required Holders" means, at any time, Holders which are then in compliance
with their obligations under the Agency Agreement entered into between the
Holder and William H. Laird, (the "Agent") acting as agent for the Holder, of
even date herewith (as determined by the Agent) and holding Notes representing
more than 50% of the aggregate outstanding principal amount of all outstanding
Notes) or cured to the satisfaction of the Required Lenders, the Agent shall,
upon the request and direction of the Required Lenders, by written notice to the
Company take any of the following actions:

(a) Acceleration. Declare the unpaid principal of, the Repayment Premium, if
any, and any accrued interest in respect of all Notes and any and all other
obligations of any and every kind owing by the Company to the Holder under any
Security Document ("Security Documents" refer to the guarantee agreement (the
"Guarantee Agreement") entered into between the Agent and Voice Mobility
International, Inc. (the "Guarantor") and the general security agreement entered
into between the Agent and the Company, to be due whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Company, save and except that
the sole obligation of the Guarantor is to the Agent under the terms of the
Guarantee Agreement and the Guarantor shall have no direct obligation to the
Holder of any kind whatsoever; and

(b) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Security Documents and all rights of set-off.

5.4 Notwithstanding the foregoing, if an Event of Default specified in Section
(f) shall occur, then all Obligations owing to the Holder hereunder shall
automatically and immediately become due and payable without the giving of any
notice or other action by the Holder or the Agent.

6. General

6.1 The Holder shall not assign any of its rights or obligations hereunder
without the prior written consent of the Company, which consent is not to be
unreasonably withheld. Upon surrender to the Company of this Note for partial
transfer, the Holder shall be entitled to receive, without expense to the
Holder, one or more new Notes representing the portion of the Note which is not
transferred. This Note shall be binding upon the Company and its successors and
assigns including any successor by reason of amalgamation of or any other change
in the Company and shall enure to the benefit of the Holder and his successors
and assigns. The Company shall not assign any of its rights or obligations
hereunder without the prior written consent of the Holder, which consent is not
to be unreasonably withheld.

6.2 The Company agrees to remain fully bound until this Note shall be fully paid
and waives demand, presentment and protest, and all notices hereto, including
notice of dishonour, and further agrees to remain bound, notwithstanding any
extension, modification, waiver, or other indulgence or discharge or release of
any obligor hereunder. No failure to accelerate the debt evidenced hereby, and
no indulgence that may be granted from time to time, shall be construed: (i) as
a novation of this Note or as a reinstatement of the indebtedness evidenced
hereby or as a waiver of such right of acceleration or of the right of the
Holder thereafter to insist upon strict compliance with the terms of this Note,
or (ii) to prevent the exercise of such right of acceleration or any other right
granted hereunder or by law. No extension of time for the payment of this Note
shall operate to release, discharge, modify, change or affect the original
liability of the Company under this Note, either in whole or in part, unless the
Holder agrees otherwise in writing. No modification or indulgence by the Holder
shall be binding unless in writing.

6.3 If one or more of the provisions contained herein shall be invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein shall not in any way be affected or
impaired thereby.

All references to currency herein mean the lawful money of Canada. This Note
shall be construed, governed and enforced in accordance with the laws of the
Province of British Columbia and the federal laws of Canada applicable therein.

VOICE MOBILITY INC.

Per: _______________________________

 

SCHEDULE E

DEFINITIONS

"accredited investor"

means



(a) a Canadian financial institution (as defined in National Instrument 14-101
Definitions), or an authorized foreign bank listed in Schedule III of the Bank
Act (Canada),

(b) the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada),

(c) an association under the Cooperative Credit Associations Act (Canada)
located in Canada,

(d) a subsidiary of any person or company referred to in paragraphs (a) to (c),
if the person or company owns all of the voting securities of the subsidiary,
except the voting securities required by law to be owned by directors of that
subsidiary,

(e) a person or company registered under the securities legislation, or under
the securities legislation of another jurisdiction of Canada, as an adviser or
dealer, other than a limited market dealer registered under the Securities Act
(Ontario),

(f) an individual registered or formerly registered under the securities
legislation, or under the securities legislation of another jurisdiction of
Canada, as a representative of a person or company referred to in paragraph (e),

(g) the government of Canada or a province, or any crown corporation or agency
of the government of Canada or a province,

(h) a municipality, public board or commission in Canada,

(i) any national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or any agency of that government,

(j) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a provincial pension commission or similar
regulatory authority,

(k) a registered charity under the Income Tax Act (Canada),

(l) an individual who, either alone or jointly with a spouse, beneficially owns,
directly or indirectly, financial assets having an aggregate realizable value
that before taxes, but net of any related liabilities, exceeds Cdn.$1,000,000,

(m) an individual whose net income before taxes exceeded Cdn.$200,000 in each of
the two most recent years or whose net income before taxes combined with that of
a spouse exceeded Cdn.$300,000 in each of the two most recent years and who, in
either case, reasonably expects to exceed that net income level in the current
year,

(n) a company, limited partnership, limited liability partnership, trust or
estate, other than a mutual fund or non-redeemable investment fund, that had net
assets of at least Cdn.$5,000,000 as shown on its most recently prepared
financial statements,

(o) a mutual fund or non-redeemable investment fund that, in the local
jurisdiction, distributes its securities only to persons or companies that are
accredited investors,

(p) a mutual fund or non-redeemable investment fund that, in the local
jurisdiction, distributes its securities under a prospectus for which the
regulator has issued a receipt,

(q) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) through (e) and paragraph (j) in form
and function, or

(r) a person or company in respect of which all of the owners of interests,
direct or indirect, legal or beneficial, are persons or companies that are
accredited investors.

"affiliate"

shall mean the following:



(a) one corporation is affiliated with another corporation if one of them is the
subsidiary of the other, or both are subsidiaries of the same corporation, or
each of them is controlled by the same person.

(b) a corporation is a subsidiary of another corporation if:

(i) it is controlled by

(A) that other corporation,

(B) that other corporation and one or more corporations, each of which is
controlled by that other corporation, or

(C) two or more corporations, each of which is controlled by that other
corporation, or

(ii) it is a subsidiary of a subsidiary of that other corporation.

(c) For the purposes of subsections (a) and (b), a corporation is controlled by
a person if:

(i) shares of the corporation carrying more than 50% of the votes for the
election of directors are held, other than by way of security only, by or for
the benefit of that person, and

(ii) the votes carried by the shares mentioned in paragraph (i) are sufficient,
if exercised, to elect a majority of the directors of the corporation.

"financial assets"

means cash and securities.



"related liabilities"

means



(a) liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets, or

(b) liabilities that are secured by financial assets.

"control person"

means



(a) a person who holds a sufficient number of the voting rights attached to all
outstanding voting securities of the Corporation to affect materially the
control of the Corporation, or

(b) each person in a combination of persons, acting in concert by virtue of an
agreement, arrangement, commitment or understanding, which holds in total a
sufficient number of the voting rights attached to all outstanding voting
securities of the Corporation to affect materially the control of the issuer,

and, if a person or combination of persons holds more than 20% of the voting
rights attached to all outstanding voting securities of the Corporation, the
person or combination of persons is deemed, in the absence of evidence to the
contrary, to hold a sufficient number of the voting rights to affect materially
the control of the Corporation.

"designated securities"

means



(a) voting securities,

(b) securities that are not debt securities and that carry a residual right to
participate in the earnings of the Corporation or, on the liquidation or winding
up of the Corporation, in its assets, or

(c) securities convertible, directly or indirectly, into securities described in
paragraph (a) or (b).

"senior officer"

means



(a) the chair or a vice chair of the board of directors, the president, a vice
president, the secretary, the treasurer or the general manager of the
Corporation,

(b) any individual who performs functions for a person similar to those normally
performed by an individual occupying any office specified in paragraph (a), and

the 5 highest paid employees of the Corporation, including any individual
referred to in paragraph (a) or (b) and excluding a commissioned salesperson who
does not act in a managerial capacity.

 

SCHEDULE F

EXEMPTIONS

Exemption Relied Upon.

The Lender represents to the Company that the Lender is (tick one or more of the
following boxes):



a director, officer, employee or control person* of the Company;

[x]

a spouse, parent, grandparent, brother, sister or child of a director, senior
officer* or control person* of the Company, being

[x]

a close personal friend of a director, senior officer* or control person* of the
Company, being (complete (1) below)

[x]

a close business associate of a director, senior officer* or control person* of
the Company, being (complete (1) below)

[x]

a current holder of designated securities* of the Company

[x]

an accredited investor* (complete (2) below)

[x]

a person or company that is wholly owned by any combination of person or
companies described in subparagraph (a) to (g), being

[x]

a person or company that is not the public.

[x]

*See the definitions in Schedule "E" to this Agreement.

 

(1) If you are a close personal friend or close business associate of a
director, senior officer or control person of the Company, please indicate how
long you have known the individual and describe the nature of your relationship,
including how you are in a position to assess the capabilities and
trustworthiness of the individual.



 

 

 



(2) If you are an accredited investor, please describe how you qualify based on
the definition in Schedule "E" to this Agreement.



Paragraph

 

Description of Qualification

 

 

 

 

 



 

 

SCHEDULE G

ALL CURRENT CHARGES REGISTERED AGAINST VOICE MOBILITY INC.

**************** PPSA SECURITY AGREEMENT ****************



Reg. Date:

Dec 06, 1999

Reg. Length:

4 YEARS

Reg. Time:

15:34:43

Expiry Date:

DEC 06, 2003

Base Reg. #:

8597674

Control #:

B3432471

 

 

 

 

Block#

 

 

 

+++

Secured Party:

XEROX CANADA INC.
5560 YONGE STREET
NORTH YORK ON M2M 4G7



*** Name/Address Changed on May 3, 2001 to:



S0001

Secured Party:

XEROX CANADA LIMITED
5650 YONGE ST. 9TH FLOOR
NORTH YORK ON M2M 4G7

=D0001

Base Debtor:
(Business)

VOICE MOBILITY INC
13777 COMMERCE PARKWAY
RICHMOND BC V6V 2X3



General Collateral:
ALL PRESENT AND AFTER ACQUIRED XEROX EQUIPMENT AND GOODS

**************** PPSA SECURITY AGREEMENT ****************



Reg. Date:

OCT 10, 2000

Reg. Length:

3 YEARS

Reg. Time:

10:43:31

Expiry Date:

OCT 10, 2003

Base Reg. #:

9114892

Control #:

B3847522

 

 

 

 

Block#

 

 

 

S0001

Secured Party:

HSBC BANK CANADA
1578 MARINE DRIVE
WEST VANCOUVER BC V7V 1H8

=D0001

Base Debtor:
(Business)

VOICE MOBILITY INC
13777 COMMERCE PARKWAY 180
RICHMOND BC V6V 2X3



General Collateral:
THE ENTIRE RIGHT, TITLE, CLAIM AND INTEREST OF THE DEBTOR IN AND TO THE
PRINCIPAL SUM, INTEREST AND ALL OTHER MONIES OWING AND PAYABLE OR HEREAFTER
OWING AND PAYABLE TO THE DEBTOR PURSUANT TO THE TERMS OF THE INSTRUMENT OR
INSTRUMENTS DESCRIBED AS GUARANTEED INVESTMENT CERTIFICATE AND THE ENTIRE RIGHT,
TITLE, CLAIM AND INTEREST OF THE DEBTOR IN AND TO THE SAID INSTRUMENT OR
INSTRUMENTS. AND ALL PROCEEDS INCLUDING, WITHOUT LIMITATION, ALL GOODS,
SECURITIES, INSTRUMENTS, DOCUMENTS OF TITLE, CHATTEL PAPER, INTANGIBLES AND
MONEY (ALL AS DEFINED IN THE PERSONAL PROPERTY SECURITY ACT, ANY REGULATIONS
THEREUNDER AND ANY AMENDMENTS THERETO).

Registering



Party:

HSBC BANK CANADA
1578 MARINE DRIVE
WEST VANCOUVER BC V7V 1H8



**************** PPSA SECURITY AGREEMENT ****************



Reg. Date:

APR 25, 2001

Reg. Length:

3 YEARS

Reg. Time:

15:26:00

Expiry Date:

APR 25, 2004

Base Reg. #:

9421941

Control #:

B4102163

 

 

 

 

Block#

 

 

 

S0001

Secured Party:

IBEX INVESTMENTS LTD
110 FARM COURT
SALT SPRING ISLAND BC V8K 1H7

=D0001

Base Debtor:
(Business)

VOICE MOBILITY INC.
180-13777 COMMERCE PARKWAY
RICHMOND BC V6V 2X3



General Collateral:
ALL OF THE DEBTOR'S PRESENT AND AFTER-ACQUIRED PERSONAL PROPERTY, INCLUDING
WITHOUT LIMITATION FIXTURES AND ALL BILLS, NOTES AND OTHER INSTRUMENTS
REPRESENTING THE SAME, AND ALL PROCEEDS OF ANY OF THE FOREGOING THAT ARE GOODS,
INTANGIBLES, SECURITIES, DOCUMENTS OF TITLE, CHATTEL PAPER, INSTRUMENTS OR MONEY
(AND TERMS USED HEREIN THAT ARE DEFINED IN THE PERSONAL PROPERTY SECURITY ACT OF
BRITISH COLUMBIA OR THE REGULATIONS MADE THEREUNDER HAVE THOSE DEFINED
MEANINGS).

Registering



Party:

DYE & DURHAM COMPANY INC.
734 BROUGHTON, MAIN FLOOR
VICTORIA BC V8W 1E1



 

 

**************** PPSA SECURITY AGREEMENT ****************



Reg. Date:

May 22, 2001

Reg. Length:

3 YEARS

Reg. Time:

10:29:06

Expiry Date:

MAY 22, 2004

Base Reg. #:

9465910

Control #:

B4139723

 

 

 

 

Block#

 

 

 

S0001

Secured Party:

ALLIANCE EQUITIES LTD.
PO BOX F44954
FREEPORT, BAHAMAS

=D0001

Base Debtor:
(Business)

VOICE MOBILITY INC.
180-13777 COMMERCE PARKWAY
RICHMOND BC V6V 2X3



General Collateral:
ALL OF THE DEBTOR'S PRESENT AND AFTER-ACQUIRED PERSONAL PROPERTY, INCLUDING
WITHOUT LIMITATION FIXTURES AND ALL BILLS, NOTES AND OTHER INSTRUMENTS
REPRESENTING THE SAME, AND ALL PROCEEDS OF ANY OF THE FOREGOING THAT ARE GOODS,
INTANGIBLES, SECURITIES, DOCUMENTS OF TITLE, CHATTEL PAPER, INSTRUMENTS OR MONEY
(AND TERMS USED HEREIN THAT ARE DEFINED IN THE PERSONAL PROPERTY SECURITY ACT OF
BRITISH COLUMBIA OR THE REGULATIONS MADE THEREUNDER HAVE THOSE DEFINED
MEANINGS).

Registering



Party:

DYE & DURHAM COMPANY INC.
734 BROUGHTON, MAIN FLOOR
VICTORIA BC V8W 1E1



**************** PPSA SECURITY AGREEMENT ****************



Reg. Date:

DEC 24, 2001

Reg. Length:

2 YEARS

Reg. Time:

09:15:53

Expiry Date:

DEC 24, 2003

Base Reg. #:

139634A

Control #:

B4457920

 

 

 

 

This registration was selected and included for your protection because of close
proximity to your search criteria

 

 

 

 

Block#

 

 

 

S0001

Secured Party:

AIG CREDIT CORPORATION OF CANADA
2000 MCGILL COLLEGE #1200
MONTREAL PQ H3A 3H3

=D0001

Base Debtor:
(Business)

VOICE MOBILITY INC.
180-13777 COMMERCE PARKWAY
RICHMOND BC V6V 2X3



 

 

General Collateral:
DIRECTORS & OFFICERS POLICY: ACE INA
DIRECTORS & OFFICERS POLICY: GREAT AMERICAN INS. CO
WITH MATURITY DATE OF 22/09/02
PRINCIPAL AMOUNT SECURED IS IN U.S. CURRENCY

Registering



Party:

AIG CREDIT CORPORATION OF CANADA
2000 MCGILL COLLEGE #1200
MONTREAL ON H3A 3H3



